                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                     AT GREENEVILLE

   TIMOTHY SHELL,                                   )
                                                    )
                 Plaintiff,                         )
                                                    )            No.    2:19-CV-086
   v.                                               )
                                                    )           Judge Collier
   MITZIA WADDILL,                                  )
                                                    )
                 Defendant.                         )

                                       JUDGMENT ORDER

         For the reasons set forth in the memorandum opinion filed herewith, this pro se prisoner’s

  complaint for violation of 42 U.S.C. § 1983 is DISMISSED pursuant to Rule 41(b) of the Federal

  Rules of Civil Procedure. The Clerk is DIRECTED to send a copy of this judgment order and the

  memorandum opinion to all addresses listed in Plaintiff’s complaint [Doc. 2 at 3]. Because the

  Court has CERTIFIED in the memorandum opinion that any appeal from this order would not be

  taken in good faith, should Plaintiff file a notice of appeal, he is DENIED leave to appeal in forma

  pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24.

         There being no remaining issues, the Clerk is DIRECTED to CLOSE the case.

         SO ORDERED.

         ENTER:


                                                        /s/
                                                        CURTIS L. COLLIER
                                                        UNITED STATES DISTRICT JUDGE

   ENTERED AS A JUDGMENT
     s/ John L. Medearis
     CLERK OF COURT




Case 2:19-cv-00086-CLC-CRW Document 23 Filed 05/27/20 Page 1 of 1 PageID #: 150
